DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-41, 44-46, 48-53 and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2019/0215800 A1) in view of Deenoo et al. (US 2019/0174571 A1).
Consider claim 44, Fujishiro teaches an apparatus (Fig. 2, UE), comprising: 
at least one processor; and at least one memory including computer program codes, the at least one memory and the computer program codes are configured, with the at least one processor (Fig. 2), to cause the apparatus at least to 
receive, from a network device, a configuration for a paging area update procedure in a user equipment centric mobility mode (Fig. 10, steps S1003 and paragraph 136, light connection instruction).

Deenoo further teaches handle failure of the paging area update procedure in an access stratum layer based on the configuration (paragraph 268, the WTRU enters an idle mode from light connected mode when paging area update exceeds a threshold within a time period. The exceeding of a threshold is read as the claimed failure. Light connected mode in RRC layer is in an access stratum layer).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro to include the above teachings for the purposes of reducing power consumption.

Consider claims 38 and 51, Claims 38 and 51 are the network and method claim of claim 44 and having similar limitations as claim 44. Therefore, claims 38 and 51 are rejected for the same reasons claim 44 is rejected.

Consider claims 48 and 55, Fujishiro also teaches wherein the apparatus is caused to handle the failure of the paging area update procedure by: sending an indication about the failure of the paging area update procedure from the access stratum layer to non-access stratum layer (Fig. 11, step S2011, the eNB reports the paging failure on S1-MME connection instead of RRC where RRC is the access stratum layer and S1-MME connection is the non-access stratum layer).



Consider claims 40, 50 and 57, Fujishiro also teaches wherein the apparatus is further caused to: trigger the paging area update procedure when the apparatus moves out of a configured user equipment centric mobility area (paragraph 18, when the UE moves outside of the RAN paging area, the UE updates the network).

Consider claim 45 and 52, Fujishiro does not teach wherein the configuration comprises a timer to detect the paging area update failure, and wherein the apparatus is caused to handle the failure of the paging area update procedure by: initiating the timer for paging area update in the access stratum layer to detect the paging area update failure; and moving to an idle mode based on the timer.
Deenoo further teaches wherein the configuration comprises a timer to detect the paging area update failure, and wherein the apparatus is caused to handle the failure of the paging area update procedure by: initiating the timer for paging area update in the access stratum layer to detect the paging area update failure; and moving to an idle mode based on the timer (paragraph 268, the WTRU enters an idle mode when paging area update exceeds a threshold within a time period).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro to include the above teachings for the purposes of reducing power consumption.

Consider claims 42, 46 and 53, Deenoo further teaches wherein the timer comprises a guard timer that is initiated when a first paging area update attempt is started (paragraph 268, the time interval is used to determine if the PAU exceeding the threshold).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro to include the above teachings for the purposes of reducing power consumption.

Allowable Subject Matter
Claims 43, 47 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258.  The examiner can normally be reached on 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        5/13/21